Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, with traverse, in the reply filed on 6/22/2021 is acknowledged. The applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The traversal is on the ground(s) that has overlapping features.  It is merely stated claims 10-14 require all the technical features of independent claim 1.  This is not found persuasive because the argument does not provide how all of the distinct features of claims 10-14 are also in independent claim 1.  
As provided in the restriction requirement the identified inventions are a product and a method of manufacture.  The device as claimed does not require the process as claimed, and may be produced by another different method.  The arguments do not address the particulars of the restriction requirement, thus are incomplete and are therefore not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “ the FWHM of the XRD spectrum tested from the first semiconductor layer is 300 arcsec or less” Is indefinite.  As such, the scope of claim 15 and subsequent dependents is not understood.  The claim does not define the specific measurement procedure or tool.  Is it performed by a specific tool? Does different tools produce identical measurements?  How does the measurement define the claimed structure?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (US 5932896 A)

Regarding claim 1, Sugiura et al. discloses a semiconductor device comprising: 
a first semiconductor layer 13 comprising a first III-V semiconductor material GaN, a first dopant C, and a second dopant H ; and 
a light-emitting structure on the first semiconductor layer and comprising an active structure (Sugiura et al. Fig. 3 – layers 14-19); 
wherein, in the first semiconductor layer, the concentration of the second dopant is greater than the concentration of the first dopant, the first dopant is carbon, and the second dopant is hydrogen (Sugiura et al. Fig. 4A).


    PNG
    media_image1.png
    435
    712
    media_image1.png
    Greyscale


Regarding claim 2, Sugiura et al. discloses a semiconductor device of claim 1, further comprising a second semiconductor layer 14 on the first semiconductor layer, wherein the second semiconductor layer comprises a second III-V semiconductor material and the first III-V semiconductor material is different from the second III-V semiconductor material (Sugiura et al. Fig. 3 – layer 14 - GaAlN);
Note: As per Applicant’s specification, the term “on” is to be understood to be  broadly interpreted to include layers above or below and to further  allow intervening layers.  Layers are not to be considered in direct physical contact unless specifically stated in the specification.  See original disclosure ¶[0018]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Shatalov et al. (US 5932896 A)

Regarding claims 3 and 4, Sugiura et al. in view of Shatalov et al.  disclose a semiconductor device of claim 2, wherein the first semiconductor layer has a first lattice constant, the second semiconductor layer has a second lattice constant, and the difference between the first lattice constant and the second lattice constant is 2% or more and 10% or less. (GaN is known to have a lattice constant of a=3.189, c=5.185)
Sugiura is silent upon the lattice contents of the materials.  GaN is understood to have a lattice constant of a=3.189.  As per Shatalov et al. AlGaN may have a lattice constant of a= 3.115 – 3.118.   The difference between lattice constants is 2%.
.




Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Shatalov et al. in view of Maros et al. (US 20200052137 A1)

Regarding claim 5, Sugiura et al. in view of Shatalov et al. disclose a semiconductor device of claim 2, however is silent upon wherein the second III-V semiconductor material has constituent elements all different from constituent elements of the first III-V semiconductor material.  
As noted with regards to claim 2, the term on is to be understood broadly and include other layers above, below and could have intervening layers in between.  As such, the a second semiconductor layer formed of all different materials as claimed could easily be as shown in Maros et al.  
Maros et al. teaches the same general layered light emitting device structure as taught in Sugiura et al., the device having the hydrogen and carbon doped contact layer 914 (Maros ¶115) and having the light emitting layers located above.  Maros further discloses the structure may have layers formed of other III-V materials located under 
The structure as claimed would be obvious over Sugiura in view of Maros and/or Maros in view of Sugiura.  One could simply provided the first semiconductor layer and light emitting layers over the base substrate layers as disclosed in Maros,  Alternative, one could simply provide the relative H and C doping of Sugiura’s contact layer in the H and C doped contact layer of Maros.  
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.


Regarding claim 6, Sugiura et al. in view of Shatalov et al. in view of Maros et al. disclose a semiconductor device of claim 1, further comprising a third semiconductor layer between the first semiconductor layer and the light-emitting structure, wherein the third semiconductor layer comprises a third III-V semiconductor material and the first III- V semiconductor material is the same as the third III-V semiconductor material (See regarding claims 2 adn 5, Sugiura as modified by Moras.  Layer 14 of Suriura is analogous to the third layer, and the lower layers of Moras would be considered a second layer.).  

Regarding claim 7, Sugiura et al. in view of Shatalov et al. in view of Maros et al. disclose a semiconductor device of claim 6, wherein the first semiconductor layer and the third semiconductor layer further comprise a third dopant Si (n-type dopant), and the concentration of the third dopant in the first semiconductor layer is lower than the concentration of the third dopant in the third semiconductor layer (Sugiura et al. Fig. 3 – labeling indicates GaN layer 13 (n-type) is lower than n-GaAlN layer 14 both doped n by Si).

Claims 8-9, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Shatalov et al. in view of Maros et al. in view of Chen (US 20130032776 A1)

Regarding claims 8 and 9, Sugiura et al. in view of Shatalov et al. in view of Maros et al. disclose a semiconductor device of claim 1, however is silent upon wherein when the semiconductor device is in operation, the active structure emits infrared light, wherein the infrared light has a peak wavelength between 800 nm and 1700 nm.
At the time of the invention it was known that a light emitting device of the type claimed and disclosed in the prior art references was known to be tunable to the IR spectrum.  Simple bandgap engineering allows the devices to be tunable in the UV, visible and IR spectrums.  For support see Chen et al paragraph  [0004] which discloses the known conventional capability in the art at the time of the invention. 
It would be obvious for one of ordinary skill in the art at the time of the invention to tune the device to have a desired wavelength between 800 and 1700nm in order to 


Regarding claim 15, Sugiura et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor stack comprising: a first semiconductor layer comprising a first III-V semiconductor material, a first dopant, and a second dopant; and a second semiconductor layer on the first semiconductor layer and comprising a second III-V semiconductor material; wherein, in the first semiconductor layer, the concentration of the second dopant is greater than the concentration of the first dopant, the first dopant is carbon, the second dopant is hydrogen (See regarding claims 5 and 6).  

The further limitation “ the FWHM of the XRD spectrum tested from the first semiconductor layer is 300 arcsec or less.” is not understood to provide any further structural distinction.  It is unclear how this measurement defines, implies or requires a particular structure.  

Regarding claim 16, Sugiura et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor stack of claim 15, wherein the first semiconductor layer and the second semiconductor layer further comprise a third dopant, and the third dopant in the first semiconductor layer is lower than the (See regarding claim 7).  

Regarding claim 17, Sugiura et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor device of claim 15, wherein the first semiconductor layer has a first lattice constant, the second semiconductor layer has a second lattice constant, and the difference between the first lattice constant and the second lattice constant is 2% or more and 10% or less (See regarding claim 2).  

Regarding claim 18, Sugiura et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor device of claim 17, wherein the first lattice constant is greater than the second lattice constant (See regarding claims 3 & 4).  

Regarding claim 19, Sugiura et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor device of claim 15, wherein the second III-V semiconductor material has constituent elements all different from constituent elements of the first III-V semiconductor material (See regarding claim 5).  

Regarding claim 20, Sugiura et al. in view of Shatalov et al. in view of Maros et al. in view of Chen disclose a semiconductor device of claim 15, wherein when the semiconductor device is in operation, the active structure emits infrared light (See regarding claims 8 & 9).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK

Art Unit 2823



7/13/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822